Domain Name:

Domain ID:

Sponsoring Registrar:
Sponsoring Registrar IANA ID:

Registrar URL (registration services):

Domain Status:

Registrant 10:

Registrant Name:

Registrant Organization:
Registrant Addressi:

Registrant City:

Registrant State/Province:
Registrant Postal Code:
Registrant Country:

Registrant Country Code:
Registrant Phone Number:
Registrant Email:

Administrative Contact IO:
Administrative Contact Name:
Administrative Contact Organization:
Administrative Contact Address1:
Administrative Contact City:

Administrative Contact State/Province:

Administrative Contact Postal Code:
Administrative Contact Country:
Administrative Contact Country Code:
Administrative Contact Phone Number:
Administrative Contact Email:
Billing Contact 10:

Billing Contact Name:

Billing Contact Organization:
Billing Contact Addressi:

Billing Contact City:

Billing Contact State/Province:
Billing Contact Postal Code:
Billing Contact Country:

Billing Contact Country Code:
Billing Contact Phone Number:
Billing Contact Email:

Technical Contact ID:

Technical Contact Name:

Technical Contact Organization:
Technical Contact Addressi:
Technical Contact City:

Technical Contact State/Province:
Technical Contact Postal Code:
Technical Contact Country:
Technical Contact Country Code:
Technical Contact Phone Number:
Technical Contact Email:

Name Server:

Name Server:

Created by Registrar:

Last Updated by Registrar:

Domain Registration Date:

Domain Expiration Date:

Domain Last Updated Date:

DNSSEC:

Case 8:15-cv-00011-TPB-CPT Document 146-5 Filed 12/20/19

OXEBRIDGE.CO

0147534531-C0O

TLD REGISTRAR SOLUTIONS LTO.
1564
wWww.tidregistrarsolutions.com
clienttransferProhibited
INTESHAZPURGIBQE

Privacy Department
OrangeWebsite.com
Klapparstigur 7

Reykjavik

ts

101

iceland

Is

+354.8466244
peachfarmllc@neomailbox.ch
INTEEUC4SEPSM2KUS

Privacy Department
OrangewWebsite.com
Klapparstigur 7

Reykjavik

Is

101

Iceland

is

+354.8466244
peachfarmllc@neomailbox.ch
INTESKMFBO7I0BSP

Privacy Department
OrangewWebsite.com
Klapparstigur 7?

Reykjavik

is

161

tceland

Is

+354.8466244
peachfarmllc@neomailbox.ch
INTEO2Z8RBIE33XRM

Privacy Department
OrangewWebsite.com
Klapparstigur 7

Reykjavik

Is

21

Iceland

rs

+354.8466244
peachfarmlic@neomailbox.ch
DONS1. ORANGEWESSITE,.COM
ONS2.ORANGEWEBSITE.COM

TLO REGISTRAR SOLUTIONS LTD.
TLD REGISTRAR SOLUTIONS LTD.
Wed Oct 19 19:42:38 GMT 2816
Thu Oct 18 23:59:59 GMT 2018
Wed Oct 19 19:@2:31 GMT 2016
false

Page 1 of 1 PagelD 1611
